Citation Nr: 0507916	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from August 1986 to September 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September and October 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  At present, the case is before the 
Board for appellate consideration.  Following a reopening of 
the issue on appeal as discussed below, the issue of service 
connection for schizophrenia, paranoid type, is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during a 
hearing at the RO before a hearing officer in February 2004.  
A copy of the hearing transcript issued following the hearing 
is of record.   

The Board notes that, at the veteran's request, he was 
scheduled to present testimony via video at a hearing on 
appeal before a Veterans Law Judge (VLJ) on February 7, 2005.  
However, the veteran failed to report to the scheduled 
hearing.  As the record does not contain further indication 
as to the reasons for the veteran's failure to report, or 
further indication that the appellant has submitted 
additional requests for a hearing before a VLJ, the Board 
deems the appellant's request for a hearing withdrawn.  See 
38 C.F.R. § 20.704 (2004).

In this case, the September and October 2002 rating decisions 
declined to reopen the previously denied claim of service 
connection for schizophrenia, paranoid type.  At present, the 
Board notes that, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a matter such as 
this, the Board has a duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim, regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. 1 (1995).  Further, in view of the Board's 
disposition on this matter, the Board finds that such 
consideration will not result in any prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. at 394.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
regarding whether new and material evidence has been received 
to reopen the appellant's claim of entitlement to service 
connection for schizophrenia, paranoid type.

2.  In a May 1999 rating decision, RO denied the appellant's 
claim of service connection for schizophrenia, paranoid type.  
He was notified of this decision and of his appellate rights 
that same month.  The appellant did not file a timely appeal 
with respect to this issue, and this decision is final.

3.  The evidence associated with the claims file since the 
May 1999 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The unappealed May 1999 rating decision, which denied 
entitlement to service connection for schizophrenia, paranoid 
type, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

2.  The evidence received since the May 1999 rating decision, 
which relates to the issue of service connection for 
schizophrenia, paranoid type, is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for schizophrenia, paranoid 
type, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the appellant in reopening the claim of service connection 
for schizophrenia, paranoid type, and the decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this case, in a May 1999 rating decision, RO denied the 
appellant's claim of service connection for schizophrenia, 
paranoid type.  He was notified of this decision and of his 
appellate rights that same month.  The appellant did not file 
a timely appeal with respect to this issue, and this decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (on 
August 1, 2001) prior to August 29, 2001.

As discussed above, in a May 1999 rating decision, the 
appellant was denied service connection for schizophrenia, 
paranoid type, on the basis that although the veteran 
presented psychiatric symptoms within a year of his discharge 
from service, there was no confirmed diagnosis of paranoid 
schizophrenia.  Since the May 1999 rating decision, the 
evidence submitted by the appellant includes evidence that he 
is currently diagnosed with schizophrenia, paranoid type.  In 
addition, the evidence shows that, at least since the early-
mid 1990s, he has been prescribed Haldol for psychiatric 
symptomatology. 

The evidence of record submitted after the May 1999 rating 
decision includes copies of the veteran's service medical 
records, which show the veteran's treatment for various 
health problems including Guillain-Barre syndrome.

In this regard, records received from the Northeast 
Mississippi Medical Center dated December 2000, include 
Emergency Room notations for treatment to injuries to the 
veteran's head following a beating.  Also, records from the 
Community Counseling Services dated from April 2001 to 
October 2001 describe the treatment the veteran received for 
schizophrenia and alcohol dependence.  The Board notes that 
June 2001 notations specifically include diagnoses of alcohol 
dependence, and chronic schizophrenia, paranoid type, with 
acute exacerbations.

In October 2002, the RO received records from the Mississippi 
Department of Corrections dated from 1996 to 1997, which show 
the veteran was treated for injuries following altercations, 
depression, and Guillain-Barre syndrome, among other health 
problems.  These records also include August 1996 notations 
showing a diagnosis of rule out paranoid schizophrenia, and 
September 1996 notations show the veteran was taking Haldol 
injections.

Treatment records from the Jackson VA Medical Center (VAMC) 
dated from 1998 to 2004 note the veteran was treated for 
depression, alcohol dependence, and other psychiatric 
symptomatology.  Treatment records from the Tuscaloosa VAMC 
dated in 2003, include a diagnosis of paranoid schizophrenia.  
Additionally, records from the Dayton VAMC dated from 1991 to 
2000 describe additional treatment the veteran received for 
psychiatric symptomatology.

Documents from the Social Security Administration (SSA) show 
the veteran was found to be disabled as of October 1995 for 
various disorders, including schizophrenia, paranoid type.  
In this respect, per an August 2004 routing slip and internal 
memo, the RO attempted to obtain any relevant related SSA 
records, but it appears that such records are not available.

Further, the evidence includes a statement from the veteran's 
mother and the veteran's own statement during the February 
2004 RO hearing, which tend to support the veteran's 
contention that his currently diagnosed schizophrenia became 
manifest within a one year period following his discharge 
from service.

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the May 1999 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the veteran is currently 
diagnosed with schizophrenia, paranoid type, and that the 
veteran's symptoms became manifest during the 1990s.  
Essentially, the new evidence is relevant to the matters of a 
current diagnosis, direct service incurrence and, possibly, 
to presumptive service incurrence. 

In sum, in connection with evidence previously assembled, the 
new medical evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2004); see also Hodge, supra 
(indicating low threshold required to establish new and 
material evidence).  Accordingly, the Board concludes that 
the evidence submitted subsequent to the May 1999 rating 
decision is new and material, and the claim of service 
connection for schizophrenia, paranoid type, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  
However, as additional development is required prior to 
appellate adjudication, the case is remanded for additional 
development.


ORDER

New and material evidence having been received, the claim of 
service connection for schizophrenia, paranoid type, is 
reopened; the appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for schizophrenia, paranoid type, the Board now turns to the 
merits of the claim.  As discussed above, pursuant to the 
VCAA, VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this case, the record includes 
January 1992 VA medical notations showing the veteran was 
treated for psychiatric symptomatology within a year of his 
discharge from service, that he was prescribed Haldol, and 
that he had a family history of schizophrenia.  At present, 
as it is clear the veteran is diagnosed with schizophrenia, 
paranoid type, the Board finds that it is necessary to obtain 
a VA medical examination including a medical opinion 
regarding the etiology of the claimed schizophrenia.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, as it appear the veteran is currently receiving on 
going medical treatment for the claimed schizophrenia at VA 
medical facilities, as well as by private health care 
providers, the RO should assist the veteran in obtaining any 
additional relevant treatment records that may remain 
outstanding.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and ask that he identify all sources of 
private medical treatment for his claimed 
schizophrenia, paranoid type, since his 
discharge from service to the present.  
The RO should also ask the appellant to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the appellant provide 
information as to the dates of any 
treatment for the claimed schizophrenia, 
paranoid type, at any VAMC since his 
discharge from service.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the appellant to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the appellant 
should be scheduled to undergo a VA 
examination, conducted by a psychiatrist, 
to evaluate the nature, severity, and 
etiology of the claimed schizophrenia, 
paranoid type.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the appellant's medical records 
and history, including the post-service 
VA medical records dated in January 1992 
showing treatment with Haldol and a 
family history of schizophrenia.  
Following an examination of the appellant 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed schizophrenia, paranoid type, 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  In addition, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed schizophrenia, paranoid 
type, is related to any post-service 
event(s) or diseases, including 
nonservice-connected alcohol dependence.  
If the etiology of the veteran's 
schizophrenia, paranoid type, is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disability.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of his failure to 
report to the examination.  If he fails 
to report to the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notifications or refusal to report 
notice, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for schizophrenia, paranoid 
type.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


